            Case 1:16-cv-03121-GHW Document 7 Filed 03/05/19 Page 1 of 2



                                                                                   USDC SDNY
GEOFFREY S. BERMAN
                                                                                   DOCUMENT
United States Attorney for the
                                                                                   ELECTRONICALLY FILED
Southern District of New York
                                                                                   DOC #:
By: STEPHEN CHA-KIM
                                                                                   DATE FILED: 3/5/2019
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York I 0007
Telephone: (212) 637-2768
Fax: (212) 637-2702
stephen.cha-kim@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  UNITED STATES OF AMERICA ex rel.
  KENNETH COTE and JOHN FERGUSON,

            Plaintiff,                                       16 Civ. 3121 (GHW)

              V.
                                                             UNDER SEAL
 CITIZENS BANK, N.A.,

            Defendant.


                   NOTICE OF ELECTION TO DECLINE INTERVENTION

        Pursuant to the False Claims Act, 3 I U.S.C. § 3730(b)(4)(B), the United States hereby

respectfully notifies the Court of its decision not to intervene in this action.

       Although the United States declines to intervene, we respectfully refer the Court to

31 U.S.C. § 3730(b)(I), which allows the relators to maintain the action in the name of the

United States; providing, however, that the "action may be dismissed only if the court and the

Attorney General give written consent to the dismissal and their reasons for consenting." Id.

Therefore, the United States respectfully requests that, should the relators or the defendant

propose that this action be dismissed, settled, or otherwise discontinued, the moving party (or
            Case 1:16-cv-03121-GHW Document 7 Filed 03/05/19 Page 2 of 2



parties) be required to solicit the written consent of the United States before applying for Court

approval.

        Furthermore, pursuant to 31 lJ.S.C. § 3730(c)(3), the United States requests that all

pleadings and briefs filed in this action be served upon the United States. The United States

further requests that the Court direct the relators' counsel to serve on the Government any orders

issued by the Court. The United States reserves its right to order any deposition transcripts, to

intervene in this action, for good cause, at a later date, and to seek the dismissal of the relators'

action or claims under 31 U.S.C.

§ 3730(e)(4).

       The United States also respectfully requests that it be served with all notices of appeal.


Dated: January 28, 2019
       New York, New York


                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney for the
                                                        Southern District of New York

                                                           s)/'/J�
                                                                 ��
                                                  By:   c...---"   LY(
                                                        STEPHEN CHA-KIM
                                                        Assistant United States Attorneys
                                                        86 Chambers Street, Third Floor
                                                        New York, NY 10007
                                                        Tel.: (212) 637-2768
                                                        Fax: (212) 637-2702
                                                        stephen.cha-kim@usdoj.gov




                                                  2
